Name: Decision (EU) 2018/1333 of the European Parliament of 18 April 2018 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2016, Section VIII Ã¢  European Ombudsman
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2018-10-03

 3.10.2018 EN Official Journal of the European Union L 248/141 DECISION (EU) 2018/1333 OF THE EUROPEAN PARLIAMENT of 18 April 2018 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2016, Section VIII  European Ombudsman THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2016 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2016 (COM(2017) 365  C8-0254/2017) (2),  having regard to the Court of Auditors annual report on the implementation of the budget concerning the financial year 2016, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2016, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Articles 55, 99, 164, 165 and 166 thereof,  having regard to Rule 94 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A8-0100/2018), 1. Grants the European Ombudsman discharge in respect of the implementation of the budget for the financial year 2016; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision and the resolution forming an integral part of it to the European Ombudsman, the European Council, the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Data Protection Supervisor and the European External Action Service, and to arrange for their publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ L 48, 24.2.2016. (2) OJ C 323, 28.9.2017, p. 1. (3) OJ C 322, 28.9.2017, p. 1. (4) OJ C 322, 28.9.2017, p. 10. (5) OJ L 298, 26.10.2012, p. 1.